Citation Nr: 1549894	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left lower extremity disorder, to include varicose veins.

3.  Entitlement to service connection for a right lower extremity disorder, to include varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from May 1978 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a hearing before the Board in April 2009.  A transcript of that hearing is of record.  The Veteran was notified by letter in September 2015 that the individual who conducted his hearing was no longer with the Board and was not therefore available to participate in this decision. The Veteran was offered an opportunity to testify at a different hearing, but no response was received.

In March 2010, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issues of entitlement to service connection for a left lower extremity disorder and a right lower extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disability was not shown in service, low back arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current low back disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  The Veteran also testified at an April 2009 hearing before the Board.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  In a September 2015 brief, the Veteran objected to the findings of February 2011 VA examiner.  However, the Veteran was afforded another VA examination in March 2014, which the Board finds adequate for rating purposes.  The examiner demonstrated full knowledge of the Veteran's current disabilities and had sufficient historical knowledge to render an opinion as to etiology.  The examiner additionally was able to provide a comprehensive rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the March 2014 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran first filed his service connection claim for a low back disorder in June 2001, which was denied by a December 2004 rating decision.  He filed a claim to reopen his claim in October 2007, which was denied by a February 2008 rating decision.  In March 2010, the Board determined that the claim was properly characterized as a claim on the merits rather than a claim to reopen, and adjudicated it as such, remanded the claim for further development.  

At the hearing, the Veteran asserted that his low back disorder resulted from two accidents during his active service, a motor vehicle accident and a jump school accident.  Previously in June 2004, he had earlier reported that the motor vehicle accident occurred in 1978 and the jump accident occurred in 1983.

Review of the Veteran's STRs show that he had a normal spine examination in May 1982.  In addition, he specifically denied having any recurrent back pain or arthritis at this examination, which is noted to have taken place after the alleged 1978 motor vehicle accident.  STRs do not document any motor vehicle accident.  While STRs document that he had a jump injury in July 1983, no low back injury is documented.  Furthermore, STRs do not document any low back complaints, symptoms, treatment, or diagnosis during his active service.

The first objective medical evidence documenting a low back disability is a November 2004 lumbar spine MRI showing mild degenerative spondylotic changes.  However, this MRI took place approximately two decades after the Veteran's separation from military service.  In addition, later lumbar spine x-rays in October 2008 and February 2009 were normal.  Furthermore, a March 2009 MRI showed no significant discogenic abnormalities.

The Veteran's medical record documents that he was involved in work accidents in March 2006 and July 2008 and a motor vehicle accident in November 2009.

The Veteran was afforded multiple VA examinations.  In February 2011, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  However, the examiner did not offer an opinion regarding etiology of the Veteran's low back disorder.

In March 2014, the Veteran was afforded another VA examination.  The Veteran reported that he experienced low back pain due to the jump accident.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's low back disorder with pain radiation to his lower extremities was less likely than not (less than 50 percent) due to his military service.  The examiner noted that the Veteran's chronic low back pain was well documented beginning in 2004.  The examiner also noted that previous x-rays and MRIs showed no evidence of old or remote fractures.  The examiner reported that the most common cause for the Veteran's low back pain was the microtrauma from everyday life.  The examiner also noted that the Veteran's STRs and medical records did not document any back trauma, accident or injury, and the 1982 in-service examination did not report any back problems or show an abnormal spine exam.  The examiner concluded that a low back disorder could not be linked to military service without some evidence of trauma to the back, complaints of chronic back pain which began in the service or the year after, a nexus such as continuation, or radiographic findings which could specifically be linked to trauma during the period of service.

The Veteran has not submitted any medical evidence supporting his contention that his low back disorder is due to or the result of his military service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The March 2014 VA examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by his active service.  The Board finds great probative value in the March 2014 VA examiner's opinion.

Of record are statements by the Veteran that attribute his current low back condition to events in service.  The Veteran's statements regarding the cause of his low back  condition are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the medical history to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back condition was caused are not competent evidence as to a nexus.  

Additionally, in adjudicating a claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character. See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).

The Veteran has asserted that he injured his back in a motor vehicle accident in service and in a jump injury in service with low back pain as a result. As an initial point, the record shows that the Veteran did not seek treatment in service for any low back complaints.  In addition, while he reported experiencing low back pain after a motor vehicle accident in 1978, STRs do not document any low back complaints related to a motor vehicle accident at this time or at all.  While the Veteran did experience a jump injury in1983, the only complaints documented related to knee pain.  As such, the contemporaneous evidence that was generated during his active service does not indicate that the Veteran had low back problems during service, as he now contends.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Second, the Veteran did not seek any medical treatment for any low back symptoms for two decades after service.  The Board acknowledges that this fact is not dispositive, but it is still probative evidence that can weigh against the Veteran's claim in evaluating the credibility of his current assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible). While this does not disprove the Veteran's claim, it provides no support for it either.

Finally, in September 2010, the Veteran reported to a physician that he had to leave the military because he was no longer able to pass his physical fitness tests due to the residuals of the injuries from the two accidents.  However, the Veteran's military records show he was separated from service for non-physical reasons.  This fact weighs strongly against his ability to lucidly recall the progression of a condition for which he received no medical treatment for two decades after service.

As such, the Board concludes that the Veteran's statements are not sufficiently credible to establish that he continuously experienced low back symptoms from his time in service until he was eventually diagnosed with lumbar spine mild degenerative spondylotic changes decades later in 2004.

The Board also notes that the Veteran is not entitled to presumptive service connection for a back disorder.  The record contains no objective medical evidence diagnosis a chronic low back disability until 2004.  In addition, the record does not contain evidence that any low back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

In sum, after weighing all the evidence, the Board finds the 2014 VA examiner's opinion the most probative evidence of record.  Thus, the evidence fails to establish service connection for the Veteran's low back disorder and the claim is denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

Regarding the Veteran's claim for service connection for left and right lower extremity disorder, STRs document that he had a jump injury in July 1983.

After his separation from service, in April 2005, he started treatment for varicose veins, which he later related to his jump injury in service.

The Veteran was afforded multiple VA examinations.  A February 2011 VA examiner diagnosed the Veteran with varicose veins, but the examiner noted there was no sciatic radiculopathy.  The examiner did not offer an opinion regarding etiology of the Veteran's lower extremity disorders.

In March 2014, the Veteran was afforded another VA examination.  In an April 2014 addendum opinion, a VA examiner reported that he was unable to find evidence of a traumatic jump injury in the Veteran's STRs.  The examiner reported that without evidence of a lower extremity trauma, which may predispose the Veteran to varicose veins, the Veteran's varicose veins were less likely than not related to his military service.  However, as discussed above, the Veteran's STRs document a jump injury, for which bilateral knee disabilities were found to be service connected.  Therefore, the March 2014 VA opinion is inadequate and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left and/or right lower extremity disorder.  A complete rationale should be provided for any opinion expressed.  The examiner is asked to answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right lower extremity disorder is due to or the result of active service?  Why or why not?  In so doing, the examiner should review and address the Veteran's jump injury in July 1983.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


